Citation Nr: 1434631	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  03-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected uveitis.

2. Entitlement to an initial rating in excess of 10 percent for service-connected ulcerative colitis. 

3. Entitlement to a rating in excess of 20 percent for service-connected Reiter's disease with degenerative joint disease (DJD) of the right shoulder.

4. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected Reiter's disease with DJD of the right shoulder.

5. Entitlement to service connection for avascular necrosis, to include as secondary to service-connected Reiter's disease with DJD of the right shoulder.

6. Entitlement to service connection for fatigue, to include as secondary to service-connected Reiter's disease with DJD of the right shoulder and/or ulcerative colitis.

7. Entitlement to service connection for prostate cancer.
8. Entitlement to service connection for hiatal hernia, also claimed as gastroesophageal reflux disease (GERD)), to include as secondary to service-connected ulcerative colitis.

9. Entitlement to service connection for vascular tension headaches, to include as secondary to service-connected Reiter's disease with DJD of the right shoulder.

10. Entitlement to service connection for insomnia, to include as secondary to service-connected Reiter's disease with DJD of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. A June 2002 rating decision, in pertinent part, denied an increased rating for service-connected Reiter's disease with DJD of the right shoulder. An October 2010 rating decision granted service connection for uveitis and ulcerative colitis and assigned noncompensable and 10 percent ratings, respectively. The October 2010 rating decision also, in pertinent part, denied service connection for a left shoulder disability, avascular necrosis, fatigue, prostate cancer, hiatal hernia, vascular tension headaches, and insomnia. 

The Veteran testified before the undersigned at an August 2004 hearing conducted at the RO, as to the issue of entitlement to a rating in excess of 20 percent for service-connected Reiter's disease with DJD of the right shoulder. A transcript of the hearing is of record. The Veteran did not elect a Board hearing as to the issue decided herein, entitlement to an initial compensable rating for service-connected uveitis. 

In an October 2011 statement, the Veteran appears to have asserted entitlement to service connection for anemia and anal fistula, or disabilities characterized by such, both secondary to his service-connected ulcerative colitis. Also, in November 2012, it appears that the Veteran asserted entitlement to service connection for a skin disability, to include as secondary to his service-connected Reiter's disease with DJD of the right shoulder. It does not appear that the RO as the Agency of Original Jurisdiction (AOJ) has adjudicated the raised claims. Further, in April 2014, the Veteran submitted a claim of entitlement to a total disability rating based on individual unemployability (TDIU). Of record is an April 2014 notice letter from the RO to the Veteran; however, it is a general letter and includes information as to all potential claims for compensation available from VA. As a number of other claims are in appellate status, it is not clear if the April 2014 was sent to acknowledge the Veteran's claim for a TDIU. In any event, as the Board does not have jurisdiction over these claims, they are referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The issues of entitlement to increased ratings for service-connected Reiter's disease with DJD of the right shoulder and ulcerative colitis, as well as the issues of entitlement to service connection for a left shoulder disability, avascular necrosis, fatigue, prostate cancer, hiatal hernia, vascular tension headaches, and insomnia, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire appellate period, the Veteran's service-connected uveitis has been manifested by chronic symptoms during continuance of active pathology, with corrected vision, bilaterally, of 20/40 or better, and without visual field loss. 


CONCLUSION OF LAW

During the entire appellate period, the criteria for an initial rating of 10 percent, and no more, for service-connected uveitis have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.41, 4.75 (2013), 4.83a, 4.84a, Diagnostic Codes (DCs) 6000, 6018, Table V (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim decided herein arises from his disagreement with the initial grant of service connection. Once service connection was granted, the intended purpose of Veterans Claims Assistance Act (VCAA) notice was served and additional § 5103(a) (West 2002 & Supp. 2013) notice is not required concerning "downstream" elements of a service connection claim. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013). The RO acted upon any VA Form 21-4142, Authorization and Consent to Release Information to the VA, submitted by the Veteran and the Veteran himself submitted a number of private treatment records. All identified and authorized post-service treatment records available and relevant to his claim have been requested or obtained. The Veteran was afforded VA examinations in October 2008, October 2011, and March 2014. The evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Increased Rating - Uveitis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Here, on appeal is the initial rating, and as such, the severity of the disability is to be considered during the period from the initial assignment of the rating, June 3, 2008, to the present. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. The veteran, as a lay person, is competent to provide such evidence of how this disability affects his everyday life. See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By the October 2010 rating decision on appeal, the Veteran was granted service connection for uveitis and assigned an initial noncompensable rating, effective, June 3, 2008, under DCs 5002-6000. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. In this case, the Veteran's disability is rated under DC 6000, contemplating uveitis; however DC 5002, contemplating rheumatoid arthritis as an active process, is identified as the basis upon which the disability was granted service connection. 38 C.F.R. § 4.71a, DC 5202 (2008).

DC 6000, which provides that uveitis, in chronic form, is to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. It is further provided that the minimum rating to be assigned, with active pathology, is 10 percent. 38 C.F.R. § 4.84a, DC 6000.

Visual acuity is rated based on best distant vision obtainable after correction by glasses. 38 C.F.R. § 4.75. Ratings are determined by the intersection of the horizontal row appropriate for one eye and the vertical column appropriate to the other eye from Table V. 38 C.F.R. §§ 4.83a, 4.84a, Table V (2008). Also potentially applicable are the diagnostic criteria contemplating conjunctivitis. Under DC 6018, a 10 percent maximum rating is warranted for active conjunctivitis with objective symptoms. Healed conjunctivitis is rated on residuals and, if no residuals, a noncompensable rating is warranted. 38 C.F.R. § 4.84a, DC 6018.

The rating criteria pertaining to eye disabilities were amended effective December 10, 2008. The amendments apply to all applications received by VA on or after December 10, 2008. See 73 Fed. Reg. 66543 -44 (Nov. 10, 2008). As the Veteran's claim for service connection for uveitis was received in June 2008, prior to December 2008, the amended regulations are not for application in this case. 

On VA examination in October 2008, the Veteran reported pain, distorted vision, redness, discharge, watering, and blurred vision during periods of uveitis. In both eyes, corrected vision, both near and far, was 20/20. Cataracts were noted and not attributed to Reiter's disease or uveitis. No vision field abnormalities or other abnormalities were noted. He reported that his eye condition did not cause incapacitation, and that he treated such with prescription eye drops. He reported that during a flare-up, he was unable to perform his job as an ultrasound technician. The Veteran was diagnosed with intermittent uveitis caused by Reiter's disease, bilaterally, with subjective factors of intermittent red eyes and no objective factors at this time. 

During private treatment in August 2008, the Veteran reported that once in a while his eyes became red and sensitive to light. During VA treatment for other conditions in August 2009, the Veteran reported minimal right-eye redness, off and on. Physical examination of the eyes was normal. During private treatment in October 2008, the Veteran presented with puffy eyes, which were light-sensitive and sore to the touch, he had slight discharge. Corrected vision was 20/20-2, bilaterally. Physical examination revealed mild infection. He was diagnosed with conjunctivitis, allergic, chronic, and he was prescribed medication. 

VA treatment records dated in August 2009 indicate that the Veteran reported a history of several episodes of right-sided uveitis, for which he sought private treatment with topical steroid and antibiotics. Physical examination was normal. During VA treatment in July 2011, the Veteran reported that his eyes felt dry with conjunctivitis and refilled a prescription for artificial tears. 

In his October 2011 Notice of Disagreement (NOD), the Veteran reported that he was under a doctor's constant care and had constant refills of medication for uveitis. He asserted that his bouts of uveitis have lasted more than two weeks at a time, and occurred two to four times each week. 

On VA examination in October 2011, the Veteran reported that his uveitis occurred in alternating eyes, lasted two or three days, and required topical steroid drops for treatment, during four to six episodes a year. He reported that he missed four to six days from work in the past 12 months. Corrected vision, near and far, in both eyes, was 20/20 or better. With the exception of cupping with normal serial fields, there were no eye abnormalities found. There was no visual field defect or diplopia. The Veteran reported that his incapacitating episodes consisted of six episodes lasting several days each, requiring time off from work for two to three days for each episode in the past 12 months. He reported that each episode lasted less than one week. He reported that such impacted his ability to work, as he was a cardiac sonographer and had to miss work for four to six days each year for the past three years for recurrent uveitis. The examiner noted that while there was no active inflammation shown on examination, the Veteran was treated five days prior, privately, for uveitis of the right eye. 

In an October 2011 statement, one of the Veteran's co-workers asserted that the Veteran missed at least two days per month for various reasons he attributed to his "service disability." The co-worker mentioned both the Veteran's service-connected eye and gastric conditions. The co-worker reported that they could not count the days upon which the Veteran left work early and reported that they had witnessed the Veteran complain of blurred and teary vision that prevented him from being able to see the computer to do his job. In a November 2011 statement, another one of the Veteran's co-workers asserted that the Veteran missed a lot of days of work, at least one to two days each month, and left work before his scheduled time. The co-worker did not specific which disability caused such absenteeism. 

In a November 2011 letter, the Veteran's private physician reported that the Veteran had recurrent uveitis which occasionally flared up and required treatment with topical steroids.

The Veteran contacted VA in March 2012 and sought medication for severe conjunctivitis. 

In a May 2012 statement, the Veteran reported that his attacks of uveitis were severe, with severe pain, and that they occurred every three months. He asserted that he was a sonographer who had to use his eyes in critical situations all day, and that he had to miss work during flare-ups. He reported that he could not look at bright computer screens, and could not go out in the sun during flare-ups. He reported that he took multiple medications. 

In a May 2012 letter, the Veteran's private physician reported that the Veteran experienced recurrent flare-ups of uveitis, with the most recent episode occurring in March 2012. He reported that a follow up examination in April 2012 showed trace inflammation, but that the Veteran was otherwise asymptomatic. He concluded that the Veteran's uveitis tended to flare up every three to four months. 

On VA examination in March 2014, the Veteran presented without visual field defect or diplopia. Slit lamp and external eye exam revealed nasal pinguecula, melanosis, bilaterally, and cataracts were noted. Corrected near and distance vision, bilaterally, was 20/40 or better. There were no incapacitating episodes. The Veteran reported more frequent episodes in the last five years, about three to four times each month, affecting mostly his right eye and sometimes the left eye but rarely both eyes at once. He was diagnosed with recurrent uveitis, not currently active. The Veteran reported that he lost his job due to his uveitis.

In an April 2014 statement, the Veteran asserted that the VA examiner, in March 2014, incorrectly reported that he did not have incapacitating episodes. He asserted that he experienced such on three occasions in the last 12 months, each lasting five or more days. 

In this case, there is no evidence of visual impairment that warrants an initial compensable rating. The Veteran's corrected vision over the course of the appeal, at its worst, was 20/40 or better, on VA examination in March 2014. When there is vision in one eye of 20/40, and vision in the other eye of 20/40, a noncompensable rating is assigned. See Table V, 38 C.F.R. § 4.84a. 

However, the Board finds that the Veteran is entitled to an initial 10 percent rating, and no more, for service-connected uveitis under DC 6000 for active pathology. While the Veteran has presented during VA examination without active uveitis, it is significant that the Veteran's private physician, in his May 2012 letter, reported that the Veteran's uveitis occurs every three or four months. It is also significant that the VA examiner, at the time of the October 2011 VA examination, reported that while the Veteran presented without uveitis, he had been treated five days prior for the same. Resolving all doubt in favor of the Veteran, as is required by law, the Veteran's uveitis will be considered active for rating purposes. Under DC 6000, a 10 percent rating is the minimum rating for active pathology. 38 C.F.R. § 4.84a, DC 6000. While an additional rating may be warranted for vision impairment or visual field loss, there is no evidence of such in the present appeal. Id.  

While the Veteran's eye disability has been diagnosed as conjunctivitis on at least one occasion, and the Veteran's original claim for service connection was for conjunctivitis; DC 6018, contemplating such, may not serve as a basis for an initial rating in excess of 10 percent for service- connection uveitis. As discussed above, the 10 percent rating provided under DC 6018 is the maximum rating available. 38 C.F.R. § 4.84a, DC 6018. The decision herein already grants the Veteran an initial 10 percent rating under DC 6000. Also, healed conjunctivitis is rated on residuals under DC 6018, and in this case, there is no evidence of residuals of any eye disability. Id. 

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected uveitis warrants an initial 10 percent rating, and no more, during the entire appellate period. 38 U.S.C.A.          § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's uveitis, productive of pain, redness, sensitivity, discharge, watering, and temporary blurred vision. Such represent his uveitis during his particular continuance of active pathology, warranting the 10 percent rating assigned herein for active pathology. There is no residual disability or symptom that warrants additional rating or consideration. He had not described or shown symptoms beyond such or symptoms not considered as continuance of active pathology. The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted. 38 C.F.R. § 3.321; Thun, 572 F.3d 1366.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record. In this case, as discussed above, the Veteran submitted a claim of entitlement to a TDIU in April 2014, and such has been referred to the AOJ for initial adjudication. Indeed, the Board recognizes the evidence that the Veteran has submitted to support his contention that his service-connected uveitis has rendered him unemployable, and the claim of entitlement to a TDIU has thus been raised as a part of this initial increased rating claim. It is significant that he has also asserted such considering his service-connected ulcerative colitis and Reiter's disease with DJD of the right shoulder, and his April 2014 claim of entitlement to a TDIU cites such as the reason for his unemployability. Development as to this claim is forthcoming and need not be directed by the Board in the remand below. The adjudication of the Veteran's claim of entitlement to a TDIU will consider all of his service-connected disabilities, including those that remain in the appellate process and may or may not be service-connected. If the claim of entitlement to a TDIU is granted, an effective date that reflects consideration of Rice and the Veteran's claims for increased ratings will be assigned. 


ORDER

An initial rating of 10 percent, and no more, for service-connected uveitis is granted.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As to the issues of entitlement to an increased rating for service-connected connected ulcerative colitis, and service connection for a left shoulder disability, 
avascular necrosis, fatigue, prostate cancer, hiatal hernia, also claimed as GERD, vascular tension headaches, and insomnia, a remand is required in order to afford the Veteran a Travel Board hearing, as he requested such at the time of his February 2014 Substantive Appeal. 

The Veteran's most recent VA treatment records associated with the claims file are dated in April 2012. There is no indication that the Veteran has ceased VA treatment, and on remand his updated VA treatment records should be obtained.

As to the Veteran's claim of entitlement to a rating in excess of 20 percent for service-connected Reiter's disease with DJD of the right shoulder, a January 2012 Joint Motion for Remand found that the Board had not sufficiently considered the criteria contemplating rheumatoid arthritis in active process as well as the criteria contemplating disabilities of the right shoulder. As such, the Board, in its August 2013 remand, requested a medical opinion as to the severity of the Veteran's disability, including consideration of both the pathology associated with the right shoulder joint and whether the Veteran's Reiter's disease was manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or constitutional manifestations associated with active joint involvement, totally incapacitating. 38 C.F.R. § 4.71a, DC 5002 (2013).

The VA examiner, in October 2013, did not render an opinion as to whether the Veteran's Reiter's disease met the above-described criteria, and instead only described the pathology associated with the Veteran's right shoulder joint. While a VA examiner, in May 2012, opined that the Veteran's disability did not meet such criteria, that finding is more than two years old and was of record prior to the Board's August 2013 remand instructions. It thus remains that the October 2013 VA examination report is inadequate to rate the Veteran's Reiter's disease with DJD of the right shoulder and corrective action is required. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Also as to this issue, in its August 2013 remand, the Board also requested that the AOJ refer the Veteran's claim of entitlement to a rating in excess of 20 percent for service-connected Reiter's disease with DJD of the right shoulder to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). There is no indication that such was accomplished, as the Appeals Management Center (AMC), in its February 2014 Supplemental Statement of the Case (SSOC), reported that consideration of an extraschedular evaluation was not warranted. On remand, corrective action is required. Stegall, 11 Vet. App. 268.

Further, in its August 2013 remand, the Board also requested that the VA examiner describe all current symptomatology and address each of the Veteran's complaints associated with Reiter's syndrome, including but not limited to visual symptoms; dental problems; hearing problems; skin rashes; genitourinary symptoms; and musculoskeletal symptoms including DJD of all specific joints, to include the hips, shoulders, wrists, elbows, feet, and knees.

Review of the October 2013 VA examination report indicates that subsequent to a description of the pathology associated with the Veteran's bilateral shoulders and a diagnosis of DJD of the right shoulder, the examiner reported that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the conditions diagnosed, in this case, DJD of the right shoulder.

Then, in the examination report, the Board's remand instruction discussed above was printed, and the examiner provided a historical account of the Veteran's joint pain, to include the right heel, right knee, right shoulder, and left wrist. The Veteran also complained of symptoms in the hands, left knee, left hip, and left ankle. The examiner reported the pathology associated with the Veteran's bilateral knees, left ankle, and left wrist. X-ray examinations of the left ankle, right foot, left foot, left knee, left wrist, were considered and arthritis was present in the right foot and left wrist. The examiner diagnosed the Veteran with polyarthralgia and secondary DJD due to Reiter's disease. The examiner also conducted a full examination of the Veteran's cervical spine and diagnosed him with DJD. 

Over the course of the appeal, the Veteran's "musculoskeletal" complaints and DJD have been attributed to Reiter's disease. However, it has remained unclear which joints, beyond that of the right shoulder, are part of the Veteran's Reiter's disease. In October 2002, the VA examiner reported that the Veteran had Reiter's disease with arthropathy involving peripheral joints; however there was no evidence of rheumatology in the joints, secondary to a service-connected disability. On VA examination in April 2008, the Veteran was diagnosed with stable Reiter's disease, and the presence of DJD in the bilateral hips, left wrist, and shoulder, unrelated to Reiter's.

Based on the forgoing, additional medical comment is required. The Board recognizes that the VA examiners, during more recent examinations, may be constrained by the automated format of the examination report. A narrative report may provide must helpful as to the Board's inquires. The Board seeks a medical opinion as to which of the Veteran's joints, specifically, the cervical spine, hips, left shoulder, wrists, elbows, feet, hands, and knees, contain pathology as a part of his Reiter's disease. On remand, such should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing before a member of the Board, as to the issues of entitlement to an increased rating for service-connected connected ulcerative colitis, and service connection for a left shoulder disability, avascular necrosis, fatigue, prostate cancer, hiatal hernia, also claimed as GERD, vascular tension headaches, and insomnia. Notify the Veteran and his representative of the date and time of the hearing.

2. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Houston, Texas, dated from April 2012 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Schedule the Veteran for a VA examination to address the current severity of his service-connected Reiter's disease with DJD of the right shoulder. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. Any clinically indicated test or studies should be accomplished. The examiner should specifically address the following:

A complete rationale must be provided for all opinions expressed. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

If the constraints of the automated format of the examination report hinder the examiner's ability to fully respond to the Board's inquiries, a separate narrative opinion is invited.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

a. Describe all current symptomatology and address each of the Veteran's complaints associated with Reiter's disease, including but not limited to, visual symptoms; dental problems; hearing problems; skin rashes; genitourinary symptoms; and musculoskeletal symptoms including DJD of all specific joints, to include his hips, shoulders, wrists, elbows, feet, and knees. For each complaint detailed or described, provide a specific opinion as to whether such complaint is part of the active process of the Veteran's Reiter's disease. 

For each affected joint, provide ranges of motion in degrees and indicate in degrees the point at which pain is elicited on range of motion testing. Describe any functional limitation of the affected parts due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use as a result of limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted. The determination should be portrayed in terms of the degree of additional range of motion loss. 

b. Indicate whether the Veteran's Reiter's disease is manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or constitutional manifestations associated with active joint involvement, totally incapacitating. 38 C.F.R. § 4.71a, DC 5002.

c. State what impact, if any, the Veteran's Reiter's disease, considering all joints deemed involved, has on his employment and daily living activities. In addition, please provide an opinion as to whether a marked interference in employment is caused solely by the Veteran's service-connected Reiter's disease, and all joint involved, discussing supporting evidence in the record.

4. After completing the action requested above, refer the Veteran's claim to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). 

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence, and considering an extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and a TDIU under 38 C.F.R.    § 4.16. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


